DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: [a] reference character “102” has been used to designate both “connector” (see instant application specification at least para. [0033]) and “lumen” (see instant application specification at least para. [0045]); [b] reference character “501” has been used to designate both “lower chamber” (see instant application specification at least para. [0045]) and “outer wall” (see instant application specification at least para. [0056]) .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…The multi-purpose balloon catheter 100 includes a proximal end portion 121, a central portion 122 as can include a generally tubular or can include a generally tubular shaped body 103, and a non-branching distal end portion 123, with the non-branching distal end portion 123 including [[an]] a suitable marker such as [[an]] a X-ray marker 125 to indicate a position of the non-branching distal end portion 123 of the multi-purpose balloon catheter 100. The X-ray marker 125 typically can be gold, lead, tungsten or other heavy metal suitable for X-ray visualization, or can be other suitable material, [[as]] or can depend on the use or application, and should not be construed in a limiting sense--. 
“…Also, in the secondary treatment balloon assembly 250 illustrated and described with respect to FIGS. 2C, 2D and 2E, the lumens 201a, 202a and 213a can also be extended through the neck area 257 by one or more a suitable connector lumens, as can be integrally formed or joined therewith by a suitable process or method, to respectively communicate with such or can be integrally formed or joined therewith by a suitable process or method, to respectively communicate with such corresponding connector lumens in the neck area 257 [[as]] or can correspondingly communicatively connect or communicatively associate the lumens 201a, 202a and 213a with the connectors 255a, 255b, the inner secondary treatment balloon 254, the outer secondary treatment balloon 252, the first secondary treatment lumen 256 and the second secondary treatment lumen 258, as described--. 
“…Additionally, the catheter 400 includes neck portions 106d and 106e and corresponding lumens 104a and 108a are desirably associated with a corresponding suitable connector or connecting mechanism 104 and 108, such as suitable luer locks 104 and 108, which can be a male or a female connection, for example. …” in para.[51] needs to be corrected.  A suggested correction is --Additionally, the catheter 400 includes neck that are desirably associated with a corresponding suitable connector or connecting mechanism 104 and 108, such as suitable luer locks 104 and 108, which can be a male or a female connection, for example. --. 
 Appropriate correction is required. 
The disclosure is objected to because of the following informalities: The corresponding patent number for U.S. patent application Ser. No. 15/292,923 in para. 1 needs to be added. An Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 14 is objected to because of the following informalities:  "the treatment" in line 22 should read –the medical treatment-- in order to maintain consistent terminology with its antecedent at line 1 of Claim 14. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  "the treatment" in lines 33-34 should read –the medical treatment-- in order to maintain consistent terminology with its antecedent at line 1 of Claim 18. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in lines 11-13 recites “an applicator extender communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the applicator extender being configured to be in communication with at least one of the plurality of lumens for the medical treatment” which renders the claim unclear in light of claim 1 lines 5-6 recitation “a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter”. More specifically, since the applicator extender is associated with the non-branching distal end portion of the single intra-cavity catheter, given that the plurality of lumens are extending from (i.e. start point) the proximal end portion of the single intra-cavity catheter, it is unclear as to how the distal end portion positioned applicator extender communicates with at least one of the plurality of lumens at the proximal end portion in order to deliver the medical treatment. In other words, the lumens are recited as having a start point (catheter proximal end portion), however, the lumens lack any termination point which makes delivery of medical treatment via distally positioned applicator extender unclear from lumens recited as being positioned at catheter proximal portion i.e.  none of the proximal end portion lumens are recited as extending to the distal end portion of the catheter.  Examiner suggests amending claim 1 in lines 11-13 “an applicator extender communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the applicator extender being configured to be in communication with at least one of the plurality of lumens for the medical treatment” to – the plurality of lumens including a central lumen  coaxially positioned within a larger main lumen  extending longitudinally through the catheter to the distal end portion; and an applicator extender communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the applicator extender being configured to be in communication with the central lumen for delivering the medical treatment--. Please note that if the proposed “central lumen” feature is added to claim 1, then claim 8 which depends claim 1 would need to be amended accordingly and also please cross reference language proposed for claim 18 (which recites similar limitation in lines 20-26) with respect to manner of amending.
Claim 14 in lines 15-17 recites “an applicator extender communicatively associated with the non-branching distal end portion of the catheter, the applicator extender being configured to be in communication with at least one of the plurality of lumens for the medical treatment” which renders the claim unclear in light of claim 14 lines 5-6 recitation “a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter”. More specifically, since the applicator extender is associated with the non-branching distal end portion of the single intra-cavity catheter, given that the plurality of lumens are extending from (i.e. start point) the proximal end portion of the single intra-cavity catheter, it is unclear as to how the distal end portion positioned applicator extender communicates with at least one of the plurality of lumens at the proximal end portion in order to deliver the medical treatment. In other words, the lumens are recited as having a start point (catheter proximal end portion), however, the lumens lack any termination point which makes delivery of medical treatment via distally positioned applicator extender unclear from lumens recited as being positioned at catheter proximal portion i.e.  none of the proximal end portion lumens are recited as extending to the distal end portion of the catheter.  Examiner suggests amending claim 14 in lines 15-17  “an applicator extender communicatively associated the plurality of lumens including a central lumen  coaxially positioned within a larger main lumen  extending longitudinally through the catheter to the distal end portion; and an applicator extender communicatively associated with the non-branching distal end portion of the catheter, the applicator extender being configured to be in communication with the central lumen for delivering the medical treatment--. Please note that if the proposed “central lumen” feature is added to claim 14, then claim 16 which depends claim 14 would need to be amended accordingly and also please cross reference language proposed for claim 18 (which recites similar limitation in lines 20-26) with respect to manner of amending.
Claim 18 in lines 20-26 recites “an applicator extender communicatively associated with the non-branching distal end portion of the catheter, the applicator extender including at least one chamber and further including at least one of a membrane or a gate member positioned adjacent to the at least one chamber, the at least one of the membrane or the gate member being configured to selectively pass a corresponding at least one of the plurality of lumens in communication with the applicator extender to enable providing at least one of the radioactive material, the treatment medium, the contrast medium or the therapeutic agent for the medical treatment” which renders the claim unclear in light of claim 18 lines 5-6 recitation “a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter”. More specifically, since the applicator extender is associated with the non-branching distal end portion of the single intra-cavity catheter, given that the plurality of lumens are extending from (i.e. start point) the proximal end wherein the plurality of lumens including a central lumen  coaxially positioned within a larger main lumen  extending longitudinally through the catheter to the distal end portion; —and claim 18 lines 20-26 to --an applicator extender communicatively associated with the non-branching distal end portion of the catheter, the applicator extender including at least one chamber and further including at least one of a membrane or a gate member positioned adjacent to at least one said chamber, the at least one of the membrane or the gate member being configured to receive and to selectively provide via the central lumen in communication with the applicator extender with at least one of a radioactive material, the treatment medium, the contrast medium or a therapeutic agent for delivering the medical treatment 
Claim 1 in lines 7-8 recites “a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter” which renders the claim unclear. More specifically, it is unclear as to in what is meant by the term “independent” and “distinct” balloon groups i.e. [1] are the balloon groups functionally “independent” and “distinct” or [2] are the balloon groups physically “independent” and “distinct” or [3] are the balloon groups “independent” and “distinct” in terms of positioning/arrangement on the single intra-cavity catheter central portion. Examiner suggests amending to – each independent and distinct balloon group being independently spaced and positioned in a non-overlapping contiguous arrangement from each of the other independent and distinct balloon groups on a same longitudinal axis of the single intra-cavity catheter —or --each independent and distinct balloon group being independently spaced from each of the other independent and distinct balloon groups on the single intra-cavity catheter, each independent and distinct balloon group is positioned in a non-overlapping contiguous arrangement on a same longitudinal axis of the single intra-cavity catheter--.
In claim 16 lines 2-6 recitation “the at least one of the membrane or the gate member being configured to selectively pass a corresponding at least one of the plurality of lumens in communication with the applicator extender”, the term “pass” as used in this limitation is unclear. More specifically, it is unclear as to whether “pass” in this case is referring to “pass through”, “physically traverse through” or “convey through”.
In claim 18 lines 23-25 recitation “the at least one of the membrane or the gate member being configured to selectively pass a corresponding at least one of the plurality of lumens in 
Claim 8 in lines 4-6 recites “the at least one of the membrane or the gate member being configured to enable selectively passing to the secondary treatment balloon a corresponding at least one other of the plurality of lumens in communication with the applicator extender” which renders the claim unclear. More specifically, it is unclear as to whether “passing” in this case is referring to “passing through”, “physically traversing through” or “conveying through”.
Claim 15 in line 7 “treatment medium” which renders the claim unclear. More specifically, it is unclear as to whether claim 15 line 7 “treatment medium”  is the same as, different than or in addition to that recited in claim 14 lines 21-22 and if different in what way the two differ.
Claim 15 in line 7 “contrast medium” which renders the claim unclear. More specifically, it is unclear as to whether claim 15 line 7 “contrast medium”  is the same as, different than or in addition to that recited in claim 14 line 22 and if different in what way the two differ.
Claim 16 in line  7 recites “the contrast medium” which renders the claim unclear. More specifically, it is unclear as to whether claim 16 in line 7 recites “the contrast medium” is referencing that in claim 14  line 22 or claim 15 line 7.
Claim 14 in lines 20-24 recites “configured to selectively provide to the secondary treatment balloon at least one of a radioactive material… for the treatment or enable selectively inflating or deflating the secondary treatment balloon to one or more of selectively position or stabilize the secondary treatment balloon for the medical treatment” which renders the claim unclear. More specifically, it is unclear as to which of the preceding structures or combination 
Claim 18 in lines 29-34 recites “configured to one or more of respectively receive to selectively provide the secondary treatment balloon with at least one of the radioactive material, … for the medical treatment or enable selectively inflating or deflating the secondary treatment balloon to one or more of selectively position or stabilize the secondary treatment balloon for the treatment” which renders the claim unclear. More specifically, it is unclear as to which of the preceding structures or combination of structures are “configured to one or more of respectively receive to selectively provide the secondary treatment balloon with at least one of the radioactive material, … for the medical treatment or enable selectively inflating or deflating the secondary treatment balloon to one or more of selectively position or stabilize the secondary treatment balloon for the treatment” i.e. applicator extender and/or plurality of lumens or some other preceding structure.
Dependent claims 2-13, 15-17 and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-13, 15-17 and 19-20  are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Contingently Allowable Subject-Matter
As per independent claim 1, 14, 18,  independent claims 1, 14, 18 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 2-13, 15-17 and 19-20, dependent claims 2-13, 15-17 and 19-20 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1,  
As per independent Claim 14,  none of the prior art discloses or renders obvious a multi-purpose balloon intra-cavity catheter for a medical treatment, comprising: a single intra-cavity catheter configured for insertion into a body cavity for the medical treatment, the single intra-cavity catheter having a proximal end portion, a central portion and a non-branching distal end portion; a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter…a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter, each independent and distinct balloon group being independently spaced from each of the other independent and distinct balloon groups on the single intra-cavity catheter, each independent and distinct balloon group is positioned in a non-overlapping contiguous arrangement on a same longitudinal axis of the single intra-cavity catheter, each independent and distinct balloon group including at least one inflatable balloon, and each independent and distinct balloon group being communicatively associated with a corresponding at least one of the plurality of lumens, an applicator extender communicatively associated with the non-branching distal end portion of the catheter, the applicator extender being configured to be in communication with at least one of the plurality of lumens for the medical treatment… a secondary treatment balloon configured to be communicatively connected with the applicator extender and configured to be in communication with a corresponding at least one of the plurality of lumens in communication with the applicator extender configured to selectively provide to the secondary treatment balloon at least one of a radioactive material, a treatment medium, a contrast medium or a therapeutic agent for the treatment or enable selectively inflating or deflating the secondary treatment balloon to one or more of selectively position or 
As per independent Claim 18,  none of the prior art discloses or renders obvious a multi-purpose balloon intra-cavity catheter for a medical treatment, comprising: a single intra-cavity catheter configured for insertion into a body cavity for the medical treatment, the single intra-cavity catheter having a proximal end portion, a central portion and a non-branching distal end portion; a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter…a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter, each independent and distinct balloon group being independently spaced from each of the other independent and distinct balloon groups on the single intra-cavity catheter, each independent and distinct balloon group is positioned in a non-overlapping contiguous arrangement on a same longitudinal axis of the single intra-cavity catheter, each independent and distinct balloon group including at least one inflatable balloon, and each independent and distinct balloon group being communicatively associated with a corresponding at least one of the plurality of lumens, wherein at least one of the plurality of independent and distinct balloon groups is configured to be selectively inflated or deflated to selectively position the single intra-cavity catheter in the body cavity for the medical treatment, and at least one other of the plurality of independent and distinct balloon groups is configured to receive at least one of a treatment medium, a radioactive material, or a contrast medium for the medical treatment; an applicator extender communicatively associated with the non-branching distal end portion of the catheter, the applicator extender including at least one chamber and further including at least one of a membrane or a gate member positioned adjacent to the at least one chamber, the at least one 
The criticality of the features and combination of features in the contingently allowable claims which is also supported in at least instant application specification at least [0008-0009], [0045-0050] is that the recited multi-purpose balloon single intra-cavity catheter including the multiple balloons groups, the corresponding lumens with the connectors or locking mechanisms, and the applicator extender  at the distal end portion  provide a connection with the lumen  for delivery of a therapeutic agent, to the secondary treatment balloon  for a treatment, such as to a cavity formed by or in the stomach or a surgically created cavity. Additionally, the secondary treatment balloon positioned at the non-branching distal end portion of the single intra-cavity catheter and communicatively connected to one or more of the plurality of lumens provides a medium to selectively inflate or deflate the secondary treatment balloon to selectively position and/or stabilize the secondary treatment balloon for delivery of the medical treatment and another of the plurality of longitudinal/spiral lumens adapted to deliver a radioactive dose or a therapeutic agent 
Prior art US 20050027157 A1 to Winkler, Rance A. et al.  discloses a system and method for the treatment of spinal metastases comprising a locking mechanism that is used to connect a plurality of catheters.
Prior art US 20090209805 A1 to Lubock; Paul et al. discloses devices and methods for treatment of tissue surrounding a body cavity or other intracorporeal site, such as after removal of tissue as in cancer. Lubock’s device includes an elongated shaft with an inner lumen extending from a proximal shaft portion to the treatment location in the distal shaft portion configured to guide a treatment agent such as a radiation source to the treatment location. Additionally, the device has a cavity filling member such as balloon on the distal shaft portion which surrounds at least in part the treatment location and which is configured to at least partially fill the cavity or intracorporeal site to be treated. The device may also be provided with one or more vacuum lumens within the elongated shaft which are configured to be in communication with a vacuum source at a proximal end thereof and in communication with one or more exterior vacuum ports in the distal shaft portion. By applying a vacuum to the body cavity or other intracorporeal site, tissue surrounding the cavity filling member can be made to conform to the exterior of the cavity filling member so as to provide a more uniform irradiation of tissue surrounding the cavity or intracorporeal site.  Application of a vacuum within the inner lumen may also be employed to aspirate fluid in the cavity or other site through the one or more vacuum ports.
Prior art of record, US 5720717 A to D'Andrea; Mark A.  discloses therapeutic procedures and devices used during radiation therapy consisting of [a] a catheter with a therapeutic balloon positioned along at least a portion of its length; [b]radiotherapeutic members, tubes or elongated rods for containing radioactive material that are engaged by and move with the therapeutic balloon when it is expanded. The catheter and therapeutic balloon assembly is intended to be inserted into living body cavities through existing body orifices. Once the catheter and its therapeutic balloon are inserted in the prescribed manner into the body cavity, the balloon is inflated to move and hold the radioactive material into desired radiation treatment position within the body cavity during radiation therapy.
Prior art US 20050101824 A1 to Stubbs, James B. discloses an interstitial brachytherapy apparatus and method for delivering and monitoring radioactive emissions delivered to tissue surrounding a resected tissue cavity. The brachytherapy device including a catheter body member having a proximal end, a distal end, and an outer spatial volume disposed proximate to the distal end of the body member. A radiation source is disposed in the outer spatial volume and a treatment feedback sensor is provided within or on the catheter device to measure the radiation dose delivered from the radiation source.
Prior art US 20060173233 A1 to  Lovoi; Paul A. discloses applicators for ionizing radiation therapy and their methods of use for preparation of precise treatment plans and for quantitative assessment of therapy delivered to natural or surgically-created, intra-corporeal cavities or lumina. Feedback capability is provided for timely treatment control and for verification of treatment to plan using sensors including MOSFET sensors on or within the catheter applicators.
Prior art US 5623940 A to Daikuzono; Norio discloses a catheter apparatus that has an information detecting sensor which is capable of positively controlling an intended treatment 
Prior art US 20110034976 A1 to Mon; John et al. discloses a method and apparatus of treating tissue adjacent a bodily conduit using thermotherapy, while preventing obstructions of the bodily conduit due to edema, that includes injection of a drug-encapsulated within a heat-sensitive carrier, such as a liposome, within a region of tissue to be treated. The heat produced by the energy-emitting source heats a portion of the tissue surrounding the bodily conduit to a temperature of approximately 43.degree. C. for a time sufficient to destroy the heated portion of the tissue. In addition, the heat produced by the energy-emitting source activates the heat-sensitive carrier to activate the release of the encapsulated drug and the drug targets the tissue to be heated. The focused energy of the energy-emitting source together with the compression acting on the target area can assist in delivering drugs to the target area so that a natural stent has a long term efficacy. However, connection module as claimed is not disclosed by Mon et al.
Prior art of record, US 20090082609 A1 to Condado; Jose Antonio discloses  multi-balloon, multi-functional catheter apparatus and methods for treatments to be used from inside conduits or biological pathways such as urinary tracts and gastrointestinal ducts. Multi-purpose catheters and catheter systems using structures including guide wires and balloons, and radioactive sources. 
However, patentable subject-matter  of independent claims 1, 14 and 18 the features, the combination and arrangement of features as in independent claims 1, 14 and 18 has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 2-13
As per dependent claims 15-17, dependent claims 15-17 are contingently allowable based on their direct/indirect dependency on contingently allowable independent base claim 14.
As per dependent claims 19-20, dependent claims 19-20 are contingently allowable based on their direct/indirect dependency on contingently allowable independent base claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20120022314 A1 for disclosing apparatus, systems, and methods for providing brachytherapy to a human or other mammalian body, and more particularly to expandable apparatus for performing brachytherapy treatment within tissue, e.g., within a body cavity, such as a vaginal cavity and/or uterine cavity, or lumpectomy cavity, and to methods for performing brachytherapy using such apparatus. Even more specifically, for disclosing a brachytherapy treatment apparatus that includes a center catheter including proximal and distal ends defining a central longitudinal axis there between, a distal applicator extender and an expandable balloon for positioning and/or stabilizing the applicator during use positioned proximally positioned to the applicator extender similar in terms of use of a distal end portion applicator extender to that claimed and disclosed.
US 20170333075 A1 for disclosing a balloon assembly comprising a balloon having a controlled topography, wherein the balloon assembly has a smooth or substantially wrinkle free surface at a first inflated state and a varied topography surface at a second inflated state similar in terms of distal positioned balloon size adjustment to that claimed and disclosed. 
US 20160045212 A1 for disclosing a vascular treatment device with distal portion including multiple groups of balloon like structures with each group including plurality of  radially 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            November 17, 2021